IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 122 MM 2014
                              :
              Respondent      :
                              :
                              :
          v.                  :
                              :
                              :
DANIEL MACON,                 :
                              :
              Petitioner      :


                                      ORDER



PER CURIAM

      AND NOW, this 24th day of September, 2014, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.